Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The application claims U.S. National Stage Application filed under 35 U.S.C. § 371 of International Application No. PCT/US2017/056373, filed October 12, 2017, which claims the benefit of priority from U.S. Provisional Patent Application No. 62/409,727 filed October 18, 2016. This examination is conducted based on the priority date of October 18, 2016.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20  are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter. 
 “claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of a in silica pharmacogenomics method to identify a drug candidate for a disease. 

Mathematical concepts recited in the claims include:
“analyzing the one or more SNP pairs and generating a similarity value for each SNP pair based on similarity of biological mechanisms between each SNP within the SNP pair” (claim 14);
“generating a set of prioritized SNP pairs where higher prioritized pairs have a higher similarity value” (claim 14);
“to predict similarity of biological mechanisms between each SNP within a generated SNP pair” (claim 17);
“to generate a set of prioritized SNP pairs having increased similarity of biological mechanisms” (claim 17);

Mental processes recited in the claims include:
“retrieving a list of single-nucleotide polymorphisms (SNPs) associated with one or more diseases from a first database, and generating a set of disease risk SNPs” (claim 1); 
“retrieving a list of gene products from a second database, wherein said gene products have altered expression associated with one or more of the disease risk SNPs” (claim 1);
“selecting two or more disease risk SNPs which share at least one gene product having altered expression from the second database, and generating a set of one or more SNP pairs” (claim 1); 
“analyzing the one or more SNP pairs to determine similarity of biological mechanisms between each SNP within a SNP pair, and generating prioritized SNP pairs where higher prioritized pairs have increased similarity of biological mechanisms” (claim 1); 
“identifying a drug able to interact with the shared gene product having altered expression from a prioritized SNP pair” (claim 1);
“retrieving a list describing a plurality of drugs and molecular targets affected by each of the plurality of drugs from a drug database” (claim 2);
“searching one or more additional databases for biological processes, molecular function, regulatory factors, or combinations thereof, associated with each of the disease SNPs” (claim 4);
“determining the similarity of biological mechanisms based, in part, on similarity of the biological processes, molecular function, regulatory factors, or combinations thereof, from the one or more additional databases” (claim 4);
“determining whether each SNP of a SNP pair is within a protein-coding region of a gene or is outside a protein-coding region of a gene” (claim 8); 
“prioritizing SNP pairs having at least one SNP outside a protein-coding region of a gene” (claim 8);
“screening a tissue sample extracted from a patient selected to receive a drug for single-nucleotide polymorphisms (SNPs)” (claim 10);
“identifying gene products associated with the SNPs from the patient tissue sample having altered expression” (claim 10);
“retrieving from one or more databases information on altered gene product expression associated with adverse or beneficial effects of the drug” (claim 10);
“simulating the adverse or beneficial drug effect occurring when the drug is administered to the patient based on the gene products that are associated with both the SNPs from the patient tissue sample and the adverse or beneficial effects of the drug” (claim 10);
“searching a first database for single-nucleotide polymorphisms (SNPs) associated with presence of the selected disease” (claim 14);
“generating a set of disease SNPs” (claim 14); 
“searching a second database for gene products having altered expression associated with each of the disease SNPs” (claim 14);
“selecting two or more disease SNPs which share at least one gene product having altered expression from the second database” (claim 14);
“generating a set of one or more SNP pairs” (claim 14);
 “identifying a drug able to interact with the shared gene product having altered expression from a prioritized SNP pair” (claim 14);
“searching one or more additional databases for biological processes, molecular function, regulatory factors, or combinations thereof, associated with each of the disease SNPs” (claim 16);
“determining the similarity of biological mechanisms based, in part, on similarity of the biological processes, molecular function, regulatory factors, or combinations thereof, from the one or more additional databases” (claim 16);
“identifies a plurality of SNPs associated with presence of the disease” (claim 17);
“64WO 2018/075332PCT/US2017/056373to generate a set of one or more SNP pairs where both SNPs in each pair are associated with a same gene product having altered expression” (claim 17);
“to identify one or more drugs from the plurality of drugs which affects a molecular target which is the same as the gene product having altered expression from a prioritized SNP pair” (claim 17);

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

In addition, the claimLimitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (MPEP §2106.05(h)).
Claim 10 recites “screening a tissue sample extracted from a patient selected to receive a drug for single-nucleotide polymorphisms (SNPs)”, which is necessary data-gathering of insignificant extra-solution activity (MPEP 2106.05(g). The addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. (Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook), 
Claim 14 recites “a non-transitory computer-readable storage medium having a software program containing computer-executable instructions”; claim 15, and 16 both recite “the computer-readable storage medium”; Claim 20 recites “to connect to one or more databases over a computer network”. The computer system recited in claim 14-16, 20 is nothing more than a generic computer and the “instructions” executed by the program merely apply the abstract idea using a computer, and therefore claims 12-19 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)). (Step 2A Prong Two: No).

None of the dependent claims  (of the independent claim 1, 15) recites any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the judicial exception. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). 
As explained above,  merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). (Step 2B: No).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h). 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gladding (“METHODS AND COMPOSITIONS FOR THE ASSESSMENT OF DRUG RESPONSE”, US 20140206716 A1, 2014-07-24), and further in view of Schadt (“Computer Systems And Methods That Use Clinical And Expression Quantitative Trait Loci To Associate Genes With Traits”, US 20060111849 A1, 2006-05-25).

Claim 1 is directed to a method for identifying a drug able to therapeutically treat a disease, comprising: 
retrieving a list of single-nucleotide polymorphisms (SNPs) associated with one or more diseases from a first database, and generating a set of disease risk SNPs; 
retrieving a list of gene products from a second database, wherein said gene products have altered expression associated with one or more of the disease risk SNPs; Subjected to the broadest reasonable interpretation, the “said gene products have altered expression associated with one or more of the disease risk SNPs” can be interpreted as protein mutations due to SNPs, or de-regulated gene product expression level due to SNPs. This examination interprets the instant claim limitation by the first way. 
selecting two or more disease risk SNPs which share at least one gene product having altered expression from the second database, and generating a set of one or more SNP pairs;
analyzing the one or more SNP pairs to determine similarity of biological mechanisms between each SNP within a SNP pair, and generating prioritized SNP pairs where higher prioritized pairs have increased similarity of biological mechanisms; 
identifying a drug able to interact with the shared gene product having altered expression from a prioritized SNP pair.

With respect to claim 1, Gladding discloses a method for identifying a drug able to therapeutically treat a disease (Para. [0017], the invention is directed to determining in a subject the association between genotype( s) and drug response and/or suitability to a treatment regime), the method comprising: 
 Generating a list of SNPs associated with the antiplatelet agent clopidogrel metabolism ([0064-0068]); Teaches dbSNP as the database for searching SNPs for particular phenotypic trait ([0191-0193]); 
list the clopidogrel metabolism may be influenced by CYP2C19, CYP2C9 and possibly CYP3A5 genotype polymorphism ([0011], [0018]). 
Identify two or more antiplatelet disease risk associated SNPs which share at least one gene product ([0023-0026], [0029], [0069]),  the gene expression can be measured by an antibody array ([0057]). 
analyzing  SNP pairs with similar biological mechanisms between each SNP within a SNP pair ([0033-0036]), and generating prioritized SNP pairs where higher prioritized pairs have increased similarity of biological mechanisms ([0037-0038], [0065]).
identifying a drug able to interact with the shared gene product from a prioritized SNP pair ([0041-0042]). The altered gene product expression part is missing.
Gladding’s invention focused on the antiplatelet disease and his search for associated SNPs as well as the SNP-modulated gene product relies on expert knowledge, this is different from the claim limitations, which is a general strategy  open to any diseases hence the search relies on existing databases.  More specifically, Gladding is silent in explicitly disclose b) retrieving a list from a second database, wherein said gene products have altered expression associated with disease risk. 
Schadt teaches a general in silico strategy for searching databases for SNP and gene expression associated to human disease ([0003], [0091-0094]), searching protein abundances, protein activity levels, or protein interactions in “profile” as well as their change in response to drug treatments ([0006]). 

Regarding Claim 4, Gladding further discloses searching one or more additional databases for biological processes. molecular function, regulatory factors, or combinations thereof, associated with each of the disease SNPs. and determining the similarity of biological mechanisms based, in part, on similarity of the biological processes, molecular function, regulatory factors, or combinations thereof, from the one or more additional databases ([0274], and Table 2, Candidate SNPs Associated With Clopidogrel Response (function or mechanism of SNP is listed)).

Regarding Claim 6, Gladding further discloses wherein the first database is any genetic database ([0007], [0009], [0193]). Schadt teaches analysis of disease risk or drug responses based on SNP databases and gene/mRNA expression databases, wherein said gene products have altered expression associated with disease risk ( [0003], [0191-0193]). 

Regarding Claim 7, Gladding further discloses wherein the altered gene products are proteins  ( [0065]). 

Regarding Claim 9, Gladding further discloses testing the drug for therapeutic effect against the disease ( [0108], FIG. 3 shows platelet inhibition two hours after clopidogrel 600 mg. CYP2C19*2 and CYP2C19*4 carriers display loss of function of the CYP2C19 enzyme, whereas CYP2Cl9*17 represent gain of function).

Regarding Claim 10, Gladding discloses a method for simulating the effects of a therapeutic drug treatment on a patient or a group of patients (Para. [0002], Fields of the invention include responses to pharmaceutical drugs (i.e. simulating the effects of), methods for assessment of drug responses and prediction of subject responses to particular drugs and drug treatment regimens), the method comprising: 
a) screening a tissue sample extracted from a patient selected to receive a drug for single-nucleotide polymorphisms (SNPs) (Para. [0018], the method comprising analyzing a sample from said subject for the presence or absence of one or more polymorphisms selected from the group), 
b) identifying gene products associated with the SNPs from the patient tissue sample having altered expression (Para. [0002], analyses of genetic polymorphisms and altered gene expression; [0057], microarray for use in the methods of the invention, which microarray comprises a substrate presenting antibodies capable of binding to a product of expression of a gene the expression of which is upregulated or downregulated when associated with a resistance or responsive polymorphism as described herein); 
c) --
d) simulating the adverse or beneficial drug effect occurring when the drug is administered to the patient based on the gene products that are associated with both the SNPs from the patient tissue sample and the adverse or beneficial effects of the drug (Para. [0191-0192], [0274]). 
Gladding is silent in c) retrieving from one or more databases information on altered gene product expression associated with adverse or beneficial effects of the drug.
Schadt teaches analysis of disease risk or drug responses based on SNP databases and gene expression databases, wherein said gene products have altered expression associated with disease risk (Para. [0003], [0084-0086], [0091-0094]). 

Regarding Claim 11, Gladding further discloses wherein the gene products are proteins or mRNA molecules (Para. [0065]. Preferably, the at least one genetic analysis is an analysis of one or more polymorphisms selected from the group consisting of: 6986GIA (rs776746) in the gene encoding CYP3A5; [0191], Due to the redundancy of the genetic code, a SNP in the coding region may or may not change the amino acid sequence of a protein product).

Regarding Claim 12, Schadt teaches wherein one or more databases comprise an expression database (Para. [0091], [0094]).

It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify Gladding’s pharmacogenomic pipeline which deals with the antiplatelet disease-specific SNPs/genes and drug response (which relies on expert knowledge), with Schact’s teaching to correlate SNPs/genes with any diseases and to correlate drug responses with SNPs involved through systematic database searching, because Schadt’s in silico approach is systematic to all human diseases and all SNPs/genes/drugs, also because Schadt’s approach does not rely on expert knowledge and is time efficient and cost effective.   Because both Gladding and Schadt are about associating SNPs/genes to complex human diseases as well as drug response associated to those SNPs/genes, the combination is a simple replacement of Gladding’s antiplatelet-specific expert knowledge with Schdat’s database searching while preserving Gladding’s framework in pharmacogenomic development, one of ordinary skill in the art would have expected the modification to be successful.

Claims 2-3, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gladding and Schadt as applied to claim 1 above, and further in view of  Dakshanamurthy (“METHOD FOR PREDICTING DRUG-TARGET INTERACTIONS AND USES FOR DRUG REPOSITIONING“,US 20150324546 A1, 2015-11-12).

Regarding Claim 2, Gladding does not explicitly disclose retrieving a list of drugs and molecular targets affected by each of the plurality of drugs from a drug database. 
Dakshanamurthy teaches retrieving a list describing a plurality of drugs and molecular targets affected by each of the plurality of drugs from a drug database including the protein structures and known drug-protein interactions  (Para. [0007]; [0097], The in-silica screening of 3,671 FDA approved and investigational drugs across 2,335 protein structures was performed using an embodiment described herein. The embodiment led to the identification of known drug-target interactions with remarkable accuracy, and experimentally confirmed new activities for two well-known drugs; [0112]. DrugBank ID/PDB ID combinations were subsequently taken for each FDA molecule found in the top 1 through top 40 lists for each target and searched for matches across every individual "drugcard." A successful prediction for every match occurrence was recorded and the data was annotated to the corresponding drug in the top 1, top 10, top 20, top 30, and top 40 ranked lists). 

Regarding Claim 3, Gladding does not explicitly disclose wherein the drug is selected from a plurality of drug candidates approved to treat a different disease. 
Dakshanamurthy teaches wherein the drug is selected from a plurality of drug candidates approved to treat a different disease through “drug repositioning” in which “existing approved compounds are repurposed for another target/disease” (Para. [0003]; [0004], [0007], [0028], Methods can include identifying interactions of drugs with one or more proteins that can be a target for treating a disease or disorder. In identifying the interaction, the drug can be predicted as a treatment for a disease or disorder. In this way, the drug will be identified as a new use for a known drug). 

Regarding Claim 17, Gladding discloses a pharmacogenomic system for identifying drug candidates to treat a disease (Para. [0064]), comprising: 
a) a disease SNP module comprising information which identifies a plurality of SNPs associated with presence of the disease ([0064-0068], [0193], Table 2, Candidate SNPs Associated With Clopidogrel Response (function or mechanism of SNP is listed)); and 
d) analyzing  SNP pairs with similar biological mechanisms between each SNP within a SNP pair ([0033-0036]), and generating prioritized SNP pairs where higher prioritized pairs have increased similarity of biological mechanisms ([0037-0038], [0065]).
f) an identification module able to identify SNPs associated with poor response or  resistance to one or more antiplatelet agents ([0042]) SNPs in combination or with other polymorphisms indicative of a subject's response to an antiplatelet agent ([0122]), for SNPs associated with up-/down- regulated genes, treatment, intervention or treatment may be directed to the restoration of normal expression of said gene, by, for example, administration of an agent capable of modulating the expression of said gene ([0274]); A SNP in a non-coding region can, which alter gene expression by modifying control regions such as promoters, transcription factor binding sites, processing sites, ribosomal binding sites, and affect gene transcription, processing, and translation ([0191]). 
Gladding does not  teach b), c) and e); 
Schadt teaches b) a general in silico strategy for searching databases for SNP and gene expression change associated to human disease ([0003], [0091-0094]), searching protein abundances, protein activity levels, or protein interactions in “profile” as well as their change in response to drug treatments ([0006]). 
Schadt teaches c) whole-genome association studies, the "direct-study" approach and the "indirect-study" approach. In the direct-study approach, all common functional variants of a given gene are catalogued and tested directly to determine whether there is an increased prevalence (association) of a particular functional variant in affected individuals within the coding region of the given gene. The "indirect-study" approach uses a very dense marker map that is arrayed across both coding and noncoding regions. A dense panel of polymorphisms (e.g., SNPs) from such a map can be tested in controls to identify associations that narrowly locate the neighborhood of a susceptibility or resistance gene. ([0246]). 
Dakshanamurthy teaches e) a drug and molecular target module (a drug database) including the protein structures and known drug-protein interactions  (Para. [0007]; [0097], The in-silica screening of 3,671 FDA approved and investigational drugs across 2,335 protein structures was performed using an embodiment described herein. The embodiment led to the identification of known drug-target interactions with remarkable accuracy, and experimentally confirmed new activities for two well-known drugs; [0112]. DrugBank ID/PDB ID combinations were subsequently taken for each FDA molecule found in the top 1 through top 40 lists for each target and searched for matches across every individual "drugcard." A successful prediction for every match occurrence was recorded and the data was annotated to the corresponding drug in the top 1, top 10, top 20, top 30, and top 40 ranked lists). Regarding Claim 18, as discussed above regarding claim 17, Gladding discloses the disease SNP module, Schadt discloses the altered gene product module, and Dakshanamurthy discloses the drug and molecular target module. they are independently from one another, part of  their own computer system, computer network, or software program executable by a computer processor.

Regarding Claim 19, Gladding discloses the output unit for his computer-based system ([0263]); Schadt has a input/output device 26 ([0061]);  Dakshanamurthy has a peripherals and input/output (I/O) devices which “any of the data mentioned herein can be output from one component to another component and can be output to the user” ([0161]).

Regarding Claim 20, Gladding discloses the disease SNP module, are able to connect to one or more databases over a computer network (Para. [0266], It will be appreciated that such output may be accessed remotely, for example over a LAN or the internet). Schdat’s altered gene product module has a “network interface 28 for coupling server 20 to other computers via a communication network” ([0061]);  and Dakshanamurthy’s drug and molecular target module has “serial port 1677 or external interface 1681 (e.g. Ethernet, Wi-Fi, etc.) can be used to connect computer system 1600 to a wide area network such as the Internet” ([0161]),

It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify Gladding’s pharmacogenomic pipeline which deals with the antiplatelet disease-specific SNPs/genes and drug response (which relies on expert knowledge), with Schadt’s teaching to correlate SNPs/genes with any diseases and to correlate drug responses with SNPs involved through systematic database searching,  Dakshanamurthy’s teaching of using a systems biology approach for identifying a new target for a known drug or existing drug for a new disease, and expect to be successful. Because Schadt’s in silico approach is systematic to all human diseases and all SNPs/genes/drugs, also because Schadt’s approach does not rely on expert knowledge and is time efficient and cost effective. Dakshanamurthy’s drug-target interaction database is just like “another database table” in Schdat’s in silico method that can be easily incorporate into Schdat’s method. The whole combination into Gladding’s is a simple replacement of Gladding’s antiplatelet-specific expert knowledge with Schdat’s and Dakshanamurthy’s database searching while preserving Gladding’s framework in pharmacogenomic development, one of ordinary skill in the art would have expected the modification to be successful.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gladding and  Schadt as applied over claims 1 and 4 above, and further in view of Regan (“Translating Mendelian and complex inheritance of Alzheimer's disease genes for predicting unique personal genome variants”, Journal of the American Medical Informatics Association, Volume 19, Issue 2, March 2012, Pages 306–316). 

Regarding Claim 5, Gladding does not explicitly disclose additional databases comprise a gene ontology molecular function database, a gene ontology biological process database, any functional and regulatory database, or combinations thereof. Neither does Schadt.
Regan teaches GWAS, genome wide association studies of SNPs related to disease, combined with analysis of Gene ontology biological process databases (Page 306, Col. 2, Para. 2, GWAS have identified a total of 19 genes encompassing single-nucleotide polymorphisms (SNPs) associated with an increased risk of developing AD.2 Additionally, Online Mendelian Inheritance in Man (OMIM) genes showing single gene inheritance associated with AD have been annotated (http://www.ncbi.nlm.nih.gov/omim). 

It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify Gladding’s pharmacogenomic pipeline which   deals with the antiplatelet disease-specific SNPs/genes and drug response (which relies on expert knowledge), with Schadt’s teaching to correlate SNPs/genes with any diseases and to correlate drug responses with SNPs involved through systematic database searching, and Regan’s teaching of using multiple gene-centered databases to derive new therapies for complex disease. Because Schadt’s in silico approach is systematic to all human diseases and all SNPs/genes/drugs, also because Schadt’s approach does not rely on expert knowledge and is time efficient and cost effective. Regan’s teaching of using multiple gene-centered databases to derive new therapies for complex disease, is just like “another database table” to Schdat and can be easily incorporate into Schdat’s in silico method.  The whole combination into Gladding’s is a simple replacement of Gladding’s antiplatelet-specific expert knowledge with Schdat’s and Regan’s database searching while preserving Gladding’s framework in pharmacogenomic development, one of ordinary skill in the art would have expected the modification to be successful.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gladding and Schadt, as applied to claims 1, 4 above, and further in view of Corradin (“Combinatorial effects of multiple enhancer variants in linkage disequilibrium dictate levels of gene expression to confer susceptibility to common traits“,  Genome Res. 2014. 24: 1-13). 

Regarding Claim 8, Gladding further discloses wherein analyzing the SNP pairs comprises determining whether each SNP of a SNP pair is within a protein-coding region of a gene or is outside a protein-coding region of a gene (Para. [0191], [0274]). 
Gladding fails to explicitly disclose prioritizing SNP pairs having at least one SNP outside a protein-coding region of a gene. Corradin teaches wherein disease associated SNPs are frequently located outside of the coding regions of genes (Abstract, DNA variants (SNPs) that predispose to common traits often localize within noncoding regulatory elements such as enhancers ... Here, we provide evidence that for six common autoimmune disorders (rheumatoid arthritis, Crohn's disease, celiac disease, multiple sclerosis, lupus, and ulcerative colitis), the GWAS association arises from multiple polymorphisms in LD that map to clusters of enhancer elements active in the same cell type. This finding suggests a "multiple enhancer variant" hypothesis for common traits, where several variants in LD impact multiple enhancers and cooperatively affect gene expression ... we provide evidence at numerous loci that multiple enhancer variants cooperatively contribute to altered expression of their gene targets). 

It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify Gladding’s pharmacogenomic pipeline which deals with the antiplatelet disease-specific SNPs/genes and drug response (which relies on expert knowledge), with Schadt’s teaching to correlate SNPs/genes with any diseases and to correlate drug responses with SNPs involved through systematic database searching, and Corradin’s teaching of detecting non-coding SNPs that cooperate to alter gene expression associated with disease. Because Schadt’s in silico approach is systematic to all human diseases and all SNPs/genes/drugs, also because Schadt’s approach does not rely on expert knowledge and is time efficient and cost effective. Corradin’s teaching of detecting non-coding SNPs that cooperate to alter gene expression associated with disease, is just like “another database table” to Schdat and can be easily incorporate into Schdat’s in silico method.  The whole combination into Gladding’s is a simple replacement of Gladding’s antiplatelet-specific expert knowledge with Schdat’s and Corradin’s database searching while preserving Gladding’s framework in pharmacogenomic development, one of ordinary skill in the art would have expected the modification to be successful.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gladding   Schadt as applied to claims 1, 4 above, and further in view of Pickar (“System For Pharmacogenetics Of Adverse Drug Events“, US 20030104453 A1, 2003-06-05). 

Regarding Claim 13, Gladding discloses changing the drug to be administered to the patient when a lack of response is predicted (Para. [0132]). 
Gladding is silent in changing the drug when an adverse drug effect is predicted. 
Pickar teaches a database for drug effects related to genetic variations such as SNPs (Para. [0009-0012]) and clinical information related to an adverse drug affect, hence to avoid the drug ([0062]. the system 300 may determine whether or not a selected drug is suitable for prescription for one or more diseases or disorders of a selected individual based on the results of the analysis of adverse drug events (discussed above). If the selected drug is not suitable for prescription, the results of the analysis may be stored, as shown in FIG. 5. If the selected drug is suitable for prescription, the system may perform additional validation or secondary validation of this prescription using one or more user selectable validation models which are not used in previous analysis, as shown in an optional step 305). 

It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify Gladding’s pharmacogenomic pipeline which     deals with the antiplatelet disease-specific SNPs/genes and drug response (which relies on expert knowledge), with Schadt’s teaching to correlate SNPs/genes with any diseases and to correlate drug responses with SNPs involved through systematic database searching, and Pickar’s teaching of avoiding adverse drug effects experienced by individuals of a similar genotype. Because Schadt’s in silico approach is systematic to all human diseases and all SNPs/genes/drugs, also because Schadt’s approach does not rely on expert knowledge and is time efficient and cost effective. Pickar’s teaching to search drug adverse event database so as to avoid adverse drug effects experienced by individuals of a similar genotype,  is just like “another database table” to Schdat and can be easily incorporate into Schdat’s in silico method.  The whole combination into Gladding’s is a simple replacement of Gladding’s antiplatelet-specific expert knowledge with Schdat’s and Pickar’s database searching while preserving Gladding’s framework in pharmacogenomic development, one of ordinary skill in the art would have expected the modification to be successful.
    
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gladding and Schadt as applied to claims 1, 4 above, and further in view of Barrenäs (“Highly interconnected genes in disease-specific networks are enriched for disease-associated polymorphisms”. Genome Biol 13, R46 (2012)).

Regarding Claim 14, Gladding discloses a non-transitory computer-readable storage medium having a software program containing computer-executable instructions for performing a method for identifying drug candidates to treat a selected disease (Para. [0064]), comprising: 
searching a first database for single-nucleotide polymorphisms (SNPs) associated with presence of the selected disease. and generating a set of disease SNPs (Para. [0007], mining human sequence databases for sequences similar to known disease related, pharmacokinetic or pharmacodynamic regulators; [0009], SNPs are useful for conducting association studies, and have been identified as potentially useful genetic markers for phenotypic traits. Phenotypic traits of particular interest to the medical field include predisposition to disease. and response to a particular drug or treatment regime; [0067].); 
retrieving a list of gene products, wherein said gene products have altered expression associated with one or more of the disease risk SNPs (Para. [0116], Using case-control studies the frequencies of several genetic variants (polymorphisms) of candidate genes in subjects undergoing coronary interventions have been compared. The majority of these candidate genes have confirmed (or likely) functional effects on gene expression or protein function. Specifically, the frequencies of polymorphisms between subjects with poor drug response and those with good drug response have been compared); 
selecting two or more disease SNPs which share at least one gene product having altered expression from the second database, and generating a set of one or more SNP pairs (Para. [0122], These polymorphisms can also be analyzed in combinations of two or more, or in combination with other polymorphisms indicative of a subject's response to an antiplatelet agent, inclusive of the remaining polymorphisms listed); 
analyzing the one or more SNP pairs and generating a similarity value for each SNP pair based on similarity of biological mechanisms between each SNP within the SNP pair (Para. [0010], recent studies report that the response to the antiplatelet agent clopidogrel is variable, with 20-40% of patients being classified as poor responders or resistant to clopidogrel due to low inhibition of ADP-induced platelet aggregation or activation ... Metabolizing enzymes (e.g. cytochrome CYP450 system) and gut absorptive mechanisms (e.g. p-glycoprotein efflux pump) may be responsible for this variability. The activity of CYP3A4, measured by radiolabeled erythromycin breath testing, has reportedly been correlated with the response to clopidogrel .. .is a main limiting factor for biotransforming clopidogrel into its active metabolite; [0042], It will be appreciated that the methods of the invention identifies several categories of polymorphisms or polymorphism combinations-namely those associated with poor response or resistance to one or more antiplatelet agents (referred to herein as "resistance polymorphisms"), those associated with response to one or more antiplatelet agents (referred to herein as "responsive polymorphisms"); [0274], The manner of therapeutic intervention or treatment will be predicated by the nature of the polymorphism(s) and the biological effect (i.e. mechanism) of said polymorphism(s ); Table 2, Candidate SNPs Associated With Clopidogrel Response (function or mechanism of SNP is listed)); 
generating a set of prioritized SNP pairs where higher prioritized pairs have a higher similarity value (Para. [0029], In another preferred embodiment, the antiplatelet agent is clopidogrel and the genotype of the individual includes one or more or all of CYP2C19*2, CYP2C19*3, CYP2C19*4 and CYP2C9*3, as described herein. In yet another preferred embodiment. the genotype of the subject includes 516G>T (rs3745274) TT or GT in the gene encoding CYP286, alone or together with one or more or all of the above polymorphisms; [0030], In a particularly preferred embodiment, the antiplatelet agent is clopidogrel and the genotype of the individual includes CYP2C19*2 and CYP2C9*3. This combination of polymorphisms indicates a greater change in platelet inhibition in a subject following treatment with clopidogrel (a prioritized pair indicating responsiveness, having the similar mechanism of metabolizing clopidogrel); [0169], Enzymes involved in the metabolism of clopidogrel include CYP1A2, CYP286, CYP2C9, CYP2C19 and CYP3A4/5; [0129], The effect of these SNPs on resistance to drug response is additive, so that the presence of two resistance polymorphisms is indicative of greater resistance than that indicated by the presence of one resistance polymorphism, three greater than two, and so on ... The presence or absence of the resistance polymorphisms can therefore be combined into a score that categorizes an individual, on a probabilistic basis); 
identifying a drug able to interact with the shared gene product having altered expression from a prioritized SNP pair [0030], In a particularly preferred embodiment, the antiplatelet agent is clopidogrel and the genotype of the individual includes CYP2C19*2 and CYP2C9*3. This combination of polymorphisms indicates a greater change in platelet inhibition in a subject following treatment with clopidogrel (a prioritized pair indicating responsiveness, having the similar mechanism of metabolizing clopidogrel); [0169], Enzymes involved in the metabolism of clopidogrel include CYP1 A2. CYP286, CYP2C9, CYP2C19 and CYP3A4/5). 

Gladding fails to explicitly disclose b) searching a second database for gene products having altered expression associated with each of the disease SNPs, or a similarity value. 
Schadt teaches analysis of disease risk or drug responses based on SNP databases and gene expression databases, wherein said gene products have altered expression associated with disease risk (Para. [0003], A variety of approaches have been taken to identify genes and pathways that are associated with traits, such as human disease. In one approach, attempts have been made to use gene expression data to identify genes and pathways associated with such traits. In another approach, genetic information has been used to attempt to identify genes and pathways associated with traits ... explained by genetic variation of a single nucleotide polymorphism (SNP), haplotype, or short tandem repeat (STR) marker; [0018], In some embodiments of the present invention, multiple clinical traits T and/or gene expression data for multiple genes is considered simultaneously using multivariate analysis in order to verify that each of the traits T and/or genes affect the trait of interest.[0068], Once starting data are assembled, the first step (FIG. 2, step 204) is to transform gene expression data 44 into expression statistics that are used to treat each cellular constituent abundance in gene expression data 44 as a quantitative trait...The expression statistics formed from the transformation are then stored in Expression/genotype warehouse 76, where they are ultimately matched with the corresponding genotype information; [0069), In addition to the generation of expression statistics from gene expression data 44, a genetic map 78 is generated from genetic markers 70 (FIG. 1; FIG. 2, step 206) and pedigree data 68.; [0070], Once the expression data has been transformed into corresponding expression statistics and genetic map 78 has been constructed, the data is transformed into a structure that associates all marker, genotype and expression data for input into QTL analysis software; [0093], The present invention contemplates the use of genotypic databases such as SNP databases as a source of genetic markers.), It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gladding with the teaching of Schadt for the purpose of correlating a gene with a particular disease, as taught by Schadt (Para. [0017]. combining gene expression approaches with genetic approaches in order to determine the genes associated with traits, such as complex human diseases). 
Barrenas teaches integrating SNP, expression, and protein interaction data to derive a similarity value or score indicating the association of an SNP with a disease (Abstract, We developed a novel method to identify and prioritize disease genes, which was generally applicable to complex diseases. Results: We identified modules of highly interconnected genes in disease-specific networks derived from integrating gene-expression and protein interaction data. We examined if those modules were enriched for disease-associated SNPs, and could be used to find novel genes for functional studies. First, we analyzed publicly available gene expression microarray and genome-wide association study (GWAS) data from 13, highly diverse, complex diseases. In each disease, highly interconnected genes formed modules, which were significantly enriched for genes harboring disease-associated SNPs; Pg. 2, Col. 1, Para 2, Genes with high interconnectivity in the SuMs were defined as core SuMs (Figure 1; see Materials and methods). We examined whether the disease-specific core SuMs were enriched for genes harboring disease associated SNPs by analyzing complex diseases for which gene expression microarray data from relevant cells or tissues were available in the public domain, and where GWAS had identified genes harboring disease-associated SNPs; Figure 3 Similarity of core SuMs of different diseases and enrichment of disease genes in the union of core SuMs. (a) Heatmap showing that core SuMs are more similar than SuMs. The color intensity represents similarity, defined by computing the ratio between the number of genes shared by two SuMs and the total number of genes in the two SuMs (Jaccard similarity index). 

Regarding Claim 15, Gladding further discloses wherein the computer-readable storage medium is a computer processor or server accessible by other computers through a computer network (Para. [0266], It will be appreciated that such output may be accessed remotely, for example over a LAN or the internet. Typically, given the nature of SNP information, such remote accessing of such output or of the computer system itself is available only to verified users so that the security of the SNP information and/or the computer system is maintained). 

Regarding Claim 16, Gladding further discloses wherein analyzing the one or more SNP pairs comprises searching one or more additional databases for biological processes, molecular function, regulatory factors, or combinations thereof, associated with each of the disease SNPs, and determining the similarity of biological mechanisms based, in part, on similarity of the biological processes, molecular function, regulatory factors, or combinations thereof, from the one or more additional databases (Para. [0067], Preferably, said reference genetic database consists of, comprises or includes the results of an antiplatelet agent response-associated genetic analysis (i.e. comprises functional data) selected from one or more of the genetic analyses described herein, preferably the results of an analysis of one or more polymorphisms selected from the group consisting of: 6986GIA (rs776746) in the gene encoding CYP3A5; 3161 IT IC in the gene encoding CYP3A5 ... or one or more polymorphisms which are in linkage disequilibrium with said one or more polymorphisms; [0193], Each dbSNP entry includes the sequence context of the polymorphism (i.e., the surrounding sequence), the occurrence frequency of the polymorphism (by population or individual), and the experimental method (s), protocols, and conditions used to assay the variation, and can include information associating a SNP with a particular phenotypic trait; [0274], The manner of therapeutic intervention or treatment will be predicated by the nature of the polymorphism(s) and the biological effect (i.e. mechanism) of said polymorphism(s ); Table 2, Candidate SNPs Associated With Clopidogrel Response (function or mechanism of SNP is listed)).

It would have been a Prima Facie Case of Obviousness “teaching-to-modifying” (“Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” (MPEP § 2143 I.G.)) to one of ordinary skill in art at the time of the invention to modify Gladding’s pharmacogenomic pipeline which deals with the antiplatelet disease-specific SNPs/genes and drug response (which relies on expert knowledge), with Schadt’s teaching to correlate SNPs/genes with any diseases and to correlate drug responses with SNPs involved through systematic database searching, and Barrenas’ technical strength in identifying genes associated with complex disease, and expect to be successful. Because Schadt’s in silico approach is systematic to all human diseases and all SNPs/genes/drugs, also because Schadt’s approach does not rely on expert knowledge and is time efficient and cost effective. Barrenas’ technical strength in identifying genes associated with complex disease, is just like “another database table” to Schdat and can be easily incorporate into Schdat’s in silico method.  The whole combination into Gladding’s is a simple replacement of Gladding’s antiplatelet-specific expert knowledge with Schdat’s and Barrenas’ database searching while preserving Gladding’s framework in pharmacogenomic development, one of ordinary skill in the art would have expected the modification to be successful.



Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631